Pee Cueiam.
The court is of the opinion that the plaintiffs have not shown by evidence, documentary and other, which they have submitted, that they have, or that the city *573had when they took tbeir conveyance from it, any title to the premises in suit.
Edward I>. Bassett ¿f- John M. Brennan, pro se ipsis.
Arnold Green William B. Beach, for defendants.
The court thinks that the Act of May 28, A. D. 1707, Rhode Island Colonial Records, vol. iv. p. 24, referred to by the plaintiffs, did not directly convey to the then town of Providence any property in the coves, creeks, rivers, waters, and banks within its borders, but only authority to appropriate them, or portions of them, “by building houses, warehouses, wharves, laying out lots,” or by other improvements, “ as the body of the freeholders and freemen,” or a “ major part of them,” might see fit, “ for their most benefit; ” and it does not appear that the premises in suit have ever been so appropriated.

Judgment for defendants for costs.